Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/22 has been entered.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-12, 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortier, U.S. Patent No. 2,559,041 in view of Boyle, U.S. Patent No. 2,254,883.
Fortier discloses a removable insole for shoes comprising an outer covering of a woven or knitted fabric  which is stretchable and elastic, comprising a top and bottom which are joined around the edges to form a pocket into which a pad is dispose.  The pad can be any yieldable but sufficiently stiff material .  See col. 2, line 36 – co. 3, line 40.  With regard to the particular opening size of the fabric interstices, it would have been obvious to have selected a fabric which was sufficiently breathable but still provided adequate coverage and protection of the pad inside the fabric pocket.  The inserted pad is not bonded to the fabric covering and thus is free to move within the fabric covering.  A fabric would necessarily have at least some non-slip properties.  Further, Fortier teaches providing a nonslip surface on the bottom of the pad.  See col. 5, lines 60-69 and therefore, it would have been obvious to have selected the degree of non-slip which was desired for the pad.  With regard to new claim 22, since Fortier teaches a fabric pocket with a space to place within it a pad, it would have been obvious to have provided a thread or string to secure the element within the fabric pocket or bag, (such as a drawstring or other type of closure).  With regard to claim 23, it would have been obvious to have shaped the insert to have the desired shape which provided maximum cushioning and comfort which fit within a particular shoe.
Fortier differs from the claimed invention because Fortier does not disclose that the cushioning pad within the fabric pocket comprises a folded plastic film.
However, Boyle teaches a pad material suitable for protecting any part of the body liable to be rubbed, irritated, etc., comprising a sheet of cellophane, pliofilm or other material which is folded and used as a pad wherein air would necessarily be present between the layers which can move freely relative to each other  to provide cushioning.  See col. 2, lines 1-21.  Air corresponds to the claimed lubricating fluid.  The folded plastic would necessarily have at least some compressibility and resiliency.  
Therefore, it would have been obvious to have employed a folded plastic film as the cushioning pad in Fortier as taught by Boyle, in view of its suitability for the intended purpose of cushioning and padding body parts susceptible to irritation and friction.  With regard to the particular thickness of the film and the type of plastic, it would have been obvious to selected a thickness which produced the best cushioning and padding, without being too thick so as to take up too much room and to have selected from readily available and well known plastics such as polyethylene and polypropylene to provide the film layer.  
Applicant’s amendments have overcome the previous rejections.  A new rejection is set forth above in view of the amended claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lindh, U.S. Patent No. 2,481,602 discloses an insole comprising a plurality of layers of thermoplastic fabric welded at the edges but does not disclose an internal folded plastic film layer.  Kubovcik discloses employing a thermoplastic film layer as an insole for shoes but does not disclose the permeable outer covering or the folded structure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789